CRIST, Judge.
Defendant appeals from a jury conviction of two counts of first degree sexual assault. He was sentenced to one year in jail on each count, with the sentences to run concurrently. We affirm.
As his sole ground for appeal, defendant asserts the unconstitutionality under Federal and State law of § 491.050, RSMo 1986, which allowed the admission of evidence at trial of defendant’s 1963 guilty plea to an Alabama charge of grand larceny and his 1959 conviction on a Federal charge of interstate transportation of an automobile.
The precise issues raised by defendant have been raised before and consistently rejected, with the courts upholding the State’s right to cross-examine a criminal defendant regarding prior convictions. *598State v. Scott, 647 S.W.2d 601, 610[12] (Mo.App.1983). Any departure from § 491.050 is a job for the legislature, not the courts. Accordingly, defendant’s constitutional claim requires only application of settled principles of law and not construction of the United States Constitution or the Constitution of Missouri, and is, therefore, not within the exclusive jurisdiction of the Supreme Court. State v. Higgins, 592 S.W.2d 151, 153-54 n. 1, [1] (Mo. banc 1979), appeal dismissed, 446 U.S. 902, 100 S.Ct. 1825, 64 L.Ed.2d 254 (1980).
Judgment affirmed.
SATZ, P.J., and KELLY, J., concur.